DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 7-8, 11, 14-15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2019/0095460 A1), hereinafter Wang, in view of DAYAN et al. (US 2020/0250148 A1), hereinafter DAYAN.
In regard to claim 1, Wang discloses, a computer implemented method, comprising: receiving a read request for a key-value pair in an index (Fig. 9, Para. 72, the file server 102 can receive a query operation, i.e. receiving a read request, for example, via a suitable API call, to access a corresponding key-value pair (if there is , wherein each indirect node of the index comprises a buffer and a Bloom filter (Fig. 3B; 9, Para. 23, each node 112, 114, 116 can include a buffer 122. The root node 112 and non-leaf nodes 114, i.e. indirect node of the index, can further include space for pivot keys 124 and child pointers 126. The pivots 124 can comprise only the "key" portions of the key-value pairs, while the key-value pairs themselves are stored in the buffers 122. Leaf nodes 116 have no children and so do not have a pivot space or child pointers, but rather comprise only a buffer 122. Para. 74, “At block 906, the file server 102 can use the set membership data structure (e.g., 304) in the candidate node to determine if the key-value pair identified by the query key is in the B+-tree of the candidate node. In some embodiments, for example, the set membership data structure is a Bloom filter (FIG. 3B)”. Thus, each indirect node of the index comprises a buffer and a Bloom filter.), 
responsive to a read request for the key-value pair, determining whether the Bloom filter of the indirect node indicates that the buffer of the indirect node includes the key-value pair (Fig. 9, Para. 74, “At block 906, the file server 102 can use the set membership data structure (e.g., 304) in the candidate node to determine if the key-value pair identified by the query key is in the B+-tree of the candidate node. In some embodiments, for example, the set membership data structure is a Bloom filter (FIG. 3B). It is known that a Bloom filter can provide a true negative determination that a member (e.g., key-value pair) is indicated as not being in the set (e.g., B+ -tree). It is also known that the Bloom filter can provide a false positive determination that the member is in the set”. Therefore, the file server determines whether the key-value pair is in the indirect node by using the bloom filter.); and 
responsive to a determination that the Bloom filter of the indirect node indicates that the buffer of the indirect node includes the key-value pair, searching the buffer of the indirect node for the key-value pair (Fig. 9, Para. 76, “At block 912, the file server 102 has determined that the Bloom filter has produced a positive determination for the query key. Accordingly, the file server 102 can search the B+-tree in the candidate node using the query key to determine if the corresponding key-value pair is in fact indexed in the B+-tree of the candidate node.”. Thus, the file server search the buffer of the indirect node for the key-value pair in response to the determination.).
Wang does not explicitly disclose wherein sizes of the Bloom filters vary across the levels according to a predefined function.
However in the same field of endeavor, DAYAN discloses wherein sizes of the Bloom filters vary across the levels according to a predefined function (Para. 14, “The improved approach involves allocating memory to Bloom filters differently across different tree levels so as to minimize the sum of the false positive rates (FPRs) associated with the Bloom filters. In one implementation, the FPR of each Bloom filter is set to be proportional to the number of entries in the memory access run to which the Bloom filter corresponds; this indicates that the FPRs for shallower levels in the LSM-tree exponentially decrease”. Para. 102, “Our design allocates memory for fence pointers and Bloom filters from smaller to larger levels based on the memory budget assigned by the knob MF”. Thus, sizes of the Bloom filters vary across the levels according to a predefined function.).



 a non-transitory machine-readable medium storing instructions that upon execution cause a processor to (Para. 36; 39): receive a read request for a key-value pair in an index (Fig. 9, Para. 72, the file server 102 can receive a query operation, i.e. receiving a read request, for example, via a suitable API call, to access a corresponding key-value pair (if there is one) indexed in the Be-tree 108.), wherein each indirect node of the index comprises a buffer and a Bloom filter (Fig. 3B; 9, Para. 23, each node 112, 114, 116 can include a buffer 122. The root node 112 and non-leaf nodes 114, i.e. indirect node of the index, can further include space for pivot keys 124 and child pointers 126. The pivots 124 can comprise only the "key" portions of the key-value pairs, while the key-value pairs themselves are stored in the buffers 122. Leaf nodes 116 have no children and so do not have a pivot space or child pointers, but rather comprise only a buffer 122. Para. 74, “At block 906, the file server 102 can use the set membership data structure (e.g., 304) in the candidate node to determine if the key-value pair identified by the query key is in the B+-tree of the candidate node. In some embodiments, for example, the set membership data structure is a Bloom filter (FIG. 3B)”. Thus, each indirect node of the index comprises a buffer and a Bloom filter.), 
responsive to a read request for the key-value pair, determine whether the Bloom filter of the indirect node indicates that the buffer of the indirect node includes the key-value pair (Fig. 9, Para. 74, “At block 906, the file server 102 can use the set membership data structure (e.g., 304) in the candidate node to determine if the key-value pair identified by the query key is in the B+-tree of the candidate node. In some embodiments, for example, the set membership data structure is a Bloom filter ; and 
responsive to a determination that the Bloom filter of the indirect node indicates that the buffer of the indirect node includes the key-value pair, search the buffer of the indirect node for the key-value pair (Fig. 9, Para. 76, “At block 912, the file server 102 has determined that the Bloom filter has produced a positive determination for the query key. Accordingly, the file server 102 can search the B+-tree in the candidate node using the query key to determine if the corresponding key-value pair is in fact indexed in the B+-tree of the candidate node.”. Thus, the file server search the buffer of the indirect node for the key-value pair in response to the determination.).
Wang does not explicitly disclose wherein sizes of the Bloom filters vary across the levels according to a predefined function.
However in the same field of endeavor, DAYAN discloses wherein sizes of the Bloom filters vary across the levels according to a predefined function (Para. 14, “The improved approach involves allocating memory to Bloom filters differently across different tree levels so as to minimize the sum of the false positive rates (FPRs) associated with the Bloom filters. In one implementation, the FPR of each Bloom filter is set to be proportional to the number of entries in the memory access run to which the Bloom filter corresponds; this indicates that the FPRs for shallower levels in the LSM-tree exponentially decrease”. Para. 102, “Our design allocates memory for F”. Thus, sizes of the Bloom filters vary across the levels according to a predefined function.).
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Wang such that the allocated spaces such as sizes of the bloom filters are being determined based on the basic system functions such as memory allocation, file management and operation of the main memory as described by DAYAN (Para. 102; 152). One of the ordinary skill in the art would have motivated to make this modification in order to remove the lookup cost on the buffer size of LSM-tree as similarly described by Wang by avoiding costly traversals (Para. 33) such that the system can skip probing runs that do not contain the target key by using in-memory Bloom filters as suggested by DAYAN (Para. 14; 43).


 a storage system comprising: a processor comprising a plurality of processing engines; and a machine-readable storage storing instructions, the instructions executable by the processor to (Para. 36; 39): receive a read request for a key-value pair in an index (Fig. 9, Para. 72, the file server 102 can receive a query operation, i.e. receiving a read request, for example, via a suitable API call, to access a corresponding key-value pair (if there is one) indexed in the Be-tree 108.), wherein each indirect node of the index comprises a buffer and a Bloom filter (Fig. 3B; 9, Para. 23, each node 112, 114, 116 can include a buffer 122. The root node 112 and non-leaf nodes 114, i.e. indirect node of the index, can further include space for pivot keys 124 and child pointers 126. The pivots 124 can comprise only the "key" portions of the key-value pairs, while the key-value pairs themselves are stored in the buffers 122. Leaf nodes 116 have no children and so do not have a pivot space or child pointers, but rather comprise only a buffer 122. Para. 74, “At block 906, the file server 102 can use the set membership data structure (e.g., 304) in the candidate node to determine if the key-value pair identified by the query key is in the B+-tree of the candidate node. In some embodiments, for example, the set membership data structure is a Bloom filter (FIG. 3B)”. Thus, each indirect node of the index comprises a buffer and a Bloom filter.), 

responsive to a read request for the key-value pair, determine whether the Bloom filter of the indirect node indicates that the buffer of the indirect node includes the key-value pair (Fig. 9, Para. 74, “At block 906, the file server 102 can use the set membership data structure (e.g., 304) in the candidate node to determine if the key-value pair identified by the query key is in the B+-tree of the candidate node. In some embodiments, for example, the set membership data structure is a Bloom filter (FIG. 3B). It is known that a Bloom filter can provide a true negative determination that a member (e.g., key-value pair) is indicated as not being in the set (e.g., B+ -tree). It is also known that the Bloom filter can provide a false positive determination that the member is in the set”. Therefore, the file server determines whether the key-value pair is in the indirect node by using the bloom filter.); and 
responsive to a determination that the Bloom filter of the indirect node indicates that the buffer of the indirect node includes the key-value pair, search the buffer of the indirect node for the key-value pair (Fig. 9, Para. 76, “At block 912, the file server 102 has determined that the Bloom filter has produced a positive determination for the query key. Accordingly, the file server 102 can search the B+-tree in the candidate node using the query key to determine if the corresponding key-value pair is in fact indexed in the B+-tree of the candidate node”. Thus, the file server search the buffer of the indirect node for the key-value pair in response to the determination.).
Wang does not explicitly disclose wherein sizes of the Bloom filters vary across the levels according to a predefined function.

wherein sizes of the Bloom filters vary across the levels according to a predefined function (Para. 14, “The improved approach involves allocating memory to Bloom filters differently across different tree levels so as to minimize the sum of the false positive rates (FPRs) associated with the Bloom filters. In one implementation, the FPR of each Bloom filter is set to be proportional to the number of entries in the memory access run to which the Bloom filter corresponds; this indicates that the FPRs for shallower levels in the LSM-tree exponentially decrease”. Para. 102, “Our design allocates memory for fence pointers and Bloom filters from smaller to larger levels based on the memory budget assigned by the knob MF”. Thus, sizes of the Bloom filters vary across the levels according to a predefined function.).
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Wang such that the allocated spaces such as sizes of the bloom filters are being determined based on the basic system functions such as memory allocation, file management and operation of the main memory as described by DAYAN (Para. 102; 152). One of the ordinary skill in the art would have motivated to make this modification in order to remove the lookup cost on the buffer size of LSM-tree as similarly described by Wang by avoiding costly traversals (Para. 33) such that the system can skip probing runs that do not contain the target key by using in-memory Bloom filters as suggested by DAYAN (Para. 14; 43).


 including: responsive to a determination that the Bloom filter indicates that the buffer does not include the key-value pair (Fig. 9, Para. 74, “It is known that a Bloom filter can provide a true negative determination that a member (e.g., key-value pair) is indicated as not being in the set (e.g., B+ -tree). In response to a negative determination, processing can proceed to block 908”.), using child pointers (Fig. 2, child pointer, 126) to identify a child node of the indirect node, wherein the child pointers are included in the indirect node (Para. 23, each node 112, 114, 116 can include a buffer 122, where node 116 represents child node. The root node 112 and non-leaf nodes 114, i.e. indirect node, can further include space for pivot keys 124 and child pointers 126. The pivots 124 can comprise only the "key" portions of the key-value pairs, while the key-value pairs themselves are stored in the buffers 122.), wherein the indirect node has a plurality of immediate child nodes, and wherein the identified child node is one of the plurality of immediate child nodes (Fig. 9, Para. 75, “At block 908, the file server 102 has determined that the query key does not identify a key-value pair in the B+-tree of the candidate node. If the candidate node is a leaf node, then processing of the query operation can be deemed complete with no results since there are no more children nodes to visit. On the other hand, if the candidate node is a non-leaf node, then a child node is identified, i.e. the identified child node is one of the plurality of immediate child nodes, and set as the next candidate node (block 910).”); and 
searching the identified child node for the key-value pair (Fig. 9, Para. 75, “the pivot keys can be used to identify the next child (candidate) node to visit.”. Thus, the identified child node is being searched for the key-value pair.).

As to claims 7 and 14, the claims are rejected for the same reasons as claims 1 and 8 above. In addition, DAYAN disclose, wherein the index comprises a plurality of levels of indirect nodes, and wherein for each pair of adjacent levels of indirect nodes, each Bloom filter in a higher level of the pair of adjacent levels has a lower false positive ratio than each Bloom filter in a lower level of the pair of adjacent levels (Para. 14, “The improved approach involves allocating memory to Bloom filters differently across different tree levels so as to minimize the sum of the false positive rates (FPRs) associated with the Bloom filters. In one implementation, the FPR of each Bloom filter is set to be proportional to the number of entries in the memory access run to which the Bloom filter corresponds; this indicates that the FPRs for shallower levels in the LSM-tree exponentially decrease”. Para. 48, “This is because, for long range lookups, larger levels tend to contain exponentially more entries within any given target key range. For point lookups, because the FPRs at larger levels are exponentially higher, accessing those larger levels is exponentially more probable. For memory, this is because the size of the fence pointers and Bloom filters is mostly proportional to the size of the corresponding level, and larger levels have exponentially larger sizes”. Thus, each Bloom filter in a higher level of the pair of adjacent levels has a lower false positive ratio than each Bloom filter in a lower level of the pair of adjacent levels.).
Claims 2-3, 5-6, 9-10, 12-13, 16-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang and DAYAN as applied above, and further in view of Waghulde et al. (US 2017/0212680 A1) hereinafter Waghulde.
As to claims 2, 9 and 16, the claims are rejected for the same reasons as claims 1, 8 and 15 above. Combination of Wang and DAYAN do not explicitly disclose including: responsive to the determination that the Bloom filter indicates that the buffer includes the key-value pair, using fence pointers to identify a buffer chunk included in the buffer of the indirect node, wherein the fence pointers are included in the indirect node, and wherein the buffer of the indirect node includes a plurality of buffer chunks; and searching the identified buffer chunk for the key-value pair. 
However in the same field of endeavor, Waghulde disclose, including: responsive to the determination that the Bloom filter indicates that the buffer includes the key-value pair, using fence pointers to identify a buffer chunk included in the buffer of the indirect node, wherein the fence pointers are included in the indirect node, and wherein the buffer of the indirect node includes a plurality of buffer chunks (Fig.1, 4A-4B; 12, Para. 59, “For key lookup the leaf node with largest possible key less than the lookup key is searched in the prefix tree 1600. This leaf node has the address of the partition where the lookup key lies lexicographically in the key range of the partition. Then we look up in the partition's log-structured keys list since that holds the latest mutations to the partition 1601. If key is located then the corresponding value offset/address is looked up and value is returned. If it is not present then binary search is performed in the sorted list of keys to retrieve ; and 
searching the identified buffer chunk for the key-value pair (Para. 36, “The partition is searched such that the data key would fall in to the key range of that partition.”. Para. 59, “If key is located then the corresponding value offset/address is looked up and value is returned”. Thus, the identified buffer chunk is being searched for the key-value pair.).
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Waghulde into the combined method of Wang and DAYAN such that the buffer of Wang is being partitioned into buffer partitions such as buffer chunk as described by Waghulde. One of the ordinary skill in the art would have motivated to make this modification in order to efficiently find the partition where the data operation should be performed by traversing the prefix tree comparing the data key with the start key such as the fence pointer as suggested by Waghulde (Para. 36).

 wherein the plurality of buffer chunks of the indirect node are arranged in order according to key ranges (Fig. 4A, Para. 37, the key values are stored in key order (partially sorted) in partitions and prefix tree index keeps the sorted order of the start key of each partition. This way data can be read in key order by following the prefix tree index node order thereby retrieving partitions in key order. Each data partition, i.e. buffer chunk, is partially sorted and can be fully sorted in the partition before executing range query. Therefore, the plurality of buffer chunks of the indirect node are arranged in order according to key ranges.).

As to claims 5, 12 and 19, the claims are rejected for the same reasons as claims 1, 8 and 15 above. In addition, Waghulde disclose, including: responsive to the determination that the Bloom filter indicates that the buffer includes the key-value pair, using fence pointers to identify a buffer chunk included in the buffer of the indirect node, wherein the buffer of the indirect node includes a plurality of buffer chunks (Fig.1, 4A-4B; 12, Para. 59, “For key lookup the leaf node with largest possible key less than the lookup key is searched in the prefix tree 1600. This leaf node has the address of the partition where the lookup key lies lexicographically in the key range of the partition. Then we look up in the partition's log-structured keys list since that holds the latest mutations to the partition 1601. If key is located then the corresponding value offset/address is looked up and value is returned. If it is not present then binary search is performed in the sorted list of keys to retrieve the value ; and 
searching the identified buffer chunk for the key-value pair (Para. 36, “The partition is searched such that the data key would fall in to the key range of that partition.”. Para. 59, “If key is located then the corresponding value offset/address is looked up and value is returned”. Thus, the identified buffer chunk is being searched for the key-value pair.).

As to claims 6, 13 and 20, the claims are rejected for the same reasons as claims 5, 12 and 19 above. In addition, Waghulde disclose, wherein the fence pointers are included in the indirect node, and wherein each fence pointer specifies a lowest-value key in a corresponding buffer chunk (Fig. 5-6, Para. 36, The partition is searched such that the data key, i.e. fence pointer, would fall in to the key range of that partition. Prefix Tree as illustrated in FIG. 4A and FIG. 4B has start key of each partition. Prefix tree index helps to efficiently find the partition where the data operation should be performed by traversing the prefix tree comparing the data key .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
GUPTA et al. (US 2020/0233801 A1) teaches reducing write amplification associated with performing operations on the nodes of the Be-tree.
IDREOS et al. (US 2020/0341889 A1) teaches an improved key-value approach based on LSM-trees, and which facilitates optimizing the trade-off between the I/O cost of updates and lookups as well as storage space for a particular application workload and hardware.
GUPTA et al. (US 2019/0370239 A1) teaches memory-efficient large range lookups on Be-trees.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD SOLAIMAN BHUYAN whose telephone number is (571)272-7843. The examiner can normally be reached on Monday - Friday 9:00am-5:00pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Beausoliel can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/M.S.B./Examiner, Art Unit 2167   

/James E Richardson/Primary Examiner, Art Unit 2167